Plaintiff in this action received a wound in the knee as a result of the accidental discharge of a pistol while in the hands of one Odom, an express messenger of the appellant, American Railway Express Company, and from the judgment recovered in his favor the defendant has prosecuted this appeal.
The cause was tried upon issue joined upon counts 5 and 7, and the sufficiency of these counts as against the demurrer interposed is the first question presented for consideration.
It is well established by the decisions of this court that in cases of this character it is unnecessary to allege that the negligent act complained of was in the interest of the master, or was in the prosecution of the business of the master, as the act may be within the scope of the agent's or servant's authority, and yet not be in the interest of the master or in the prosecution of the master's business. This was expressly held in the comparatively recent case of Jones v. Strickland,201 Ala. 138, 77 So. 562, which contains citation of numerous authorities. See, also, Southern Ry. Co. v. Wildman,119 Ala. 565, 24 So. 764; Gassenheimer v. Western Ry. Co.,175 Ala. 319, 57 So. 718, 40 L.R.A. (N.S.) 998; Miller-Brent Lbr. Co. v. Stewart, 166 Ala. 657, 51 So. 943, 21 Ann. Cas. 1149. The demurrer was properly overruled.
It is next strenuously insisted that under the evidence in this case the defendant was entitled to the affirmative charge, and this we consider the question of prime importance upon this appeal. A very brief reference to the testimony is necessary.
The accident occurred on November 4, 1921, while the plaintiff was standing in the colored waiting room of the passenger depot at Bay Minette. The testimony tends to show that he was in the depot at that particular time to meet a friend named Harris, and that he also intended, upon seeing Harris, to board the train for Mobile, having in his possession cash to pay his fare. Plaintiff was a white man, but unfamiliar with the station, and we do not consider that the fact he was in the colored waiting room has any material bearing upon the case. If the evidence was to be believed by the jury, he was not a trespasser as contended by counsel for appellant. Southern Ry. Co. v. Bates, 194 Ala. 78, 69 So. 131, L.R.A. 1916A, 510; Widener v. A. G. S. R. R. Co., 194 Ala. 115,69 So. 558. Nor do we see that the fact plaintiff had ridden as a trespasser on the defendant's railroad from Mobile to Bay Minette affects the legal aspect of his case in the light of the testimony above referred to, showing that the wound was received while he was in the waiting room of the depot, and that he was there for the purpose of meeting a friend, and also as a prospective passenger.
The evidence further tends to show that the defendant required express messengers on important runs to be armed, and the rules disclose that these messengers were furnished with a pistol and ammunition to be used in defense of themselves and the property in their care should occasion demand. The messengers were required to keep their firearms in good working condition under penalty of dismissal; no excuse being accepted for failure to keep the firearms in condition and ready for instant use.
W. D. Odom was the express messenger on this train, and had in his possession an Iver-Johnson .38 pistol, furnished by the defendant company, and also a Smith  Wesson hammerless pistol which was his own or his mother's. There was evidence tending to show that the Iver-Johnson pistol furnished by the company had gotten wet, and was not in good working order, and that he had not had time to clean it, and for this reason had taken his own pistol, the Smith  Wesson, on this trip. While the train was standing at the station at Bay Minette on the day of the accident, and after Odom's duties as express messenger had been discharged, one Stuart, a clerk at the depot, while in the express car, noticed the two pistols on the rack where they were usually kept, and asked *Page 351 
Odom what he was "doing with so much artillery." Stuart's testimony is to the effect that Odom in response to his request took the pistol from the rack and was showing him how it worked when it was accidentally discharged. Odom's testimony does not materially differ from that of Stuart's, except in one particular, wherein Odom states that Stuart first took the gun from the rack, and that he (Odom) then took it from Stuart's hands, to show him how it worked. The bullet seems to have gone through the side of the express car, striking the plaintiff in the knee, inflicting a very serious wound as the result of which — according to plaintiff's evidence — he has lost the use of that limb.
We are of the opinion that the agent in thus demonstrating the pistol to his friend had stepped aside from the master's business, and was acting without the line and scope of his authority, and that, so far as this theory of plaintiff's case is concerned, the defendant was entitled to the affirmative charge under the following, among other, authorities: Republic Iron  Steel Co. v. Self, 192 Ala. 403, 68 So. 328, L.R.A. 1915F, 516; Barker v. Milk Products Co., 205 Ala. 470,88 So. 588; Wells v. Henderson Land  Lbr. Co., 200 Ala. 262,76 So. 28, L.R.A. 1918A, 115; Goodloe v. Memphis, etc., R. R. Co., 107 Ala. 233, 18 So. 166, 29 L.R.A. 729, 54 Am. St. Rep. 67; Am. Ry. Ex. Co. v. Wright, 128 Miss. 593,91 So. 342, 23 A.L.R. 127; Medlin Mill Co. v. Boutwell, 104 Tex. 87,133 S.W. 1042, 34 L.R.A. (N.S.) 109; Guille v. Campbell, 200 Pa. 119, 49 A. 938, 55 L.R.A. 111, 86 Am. St. Rep. 705; Davis v. Green, 260 U.S. 349, 43 Sup. Ct. 123,67 L.Ed. 299.
But it is insisted for the appellee that under the evidence a jury case was presented upon the principle that one who employs highly dangerous agencies in the transaction of his business "stands under the obligation of exercising, to the end that third persons shall not be injured through those agencies, a degree of care proportionate to the danger of such injury." 1 Thompson on Neg. § 523.
The following quotation from this same authority well illustrates the principle:
"If a person employing such an agency commits the custody of it to his servant, he thereby commits to the servant the obligation to discharge his own duty of caring for it so that it will not injure third persons. If, while so charged with this duty, the servant negligently abandons the custody of it, so that a third person is injured in consequence of this negligence, the master will be liable; and it will make no difference at all with his liability, whether, in so abandoning the duty, the servant did so for the purpose of effecting some purpose of his own, or in furtherance of the business of his master. In either case the master has committed to the servant the discharge of a duty which the law has imposed upon the master for the safety of third persons, and the servant has abandoned that duty, and this is enough to render the master liable, without any regard to the motive of the servant."
A discussion of this question may be found in the following authorities: Euting v. C.  N.W. R. R. Co., 116 Wis. 13,92 N.W. 358, 60 L.R.A. 158, 96 Am. St. Rep. 936; Alsever v. Minn.  St. L. R. R. Co., 115 Iowa, 338, 88 N.W. 841, 56 L.R.A. 748; Sullivan v. Creed, 2 British R. C. 139; Pittsburg, etc., R. R. Co. v. Shields, 47 Ohio St. 387, 24 N.E. 658, 8 L.R.A. 464, 21 Am. St. Rep. 840.
Firearms are classed as dangerous instrumentalities within the influence of this principle, and many interesting cases may be found in the notes to section 782 et seq., 1 Thompson on Negligence, and 20 R. C. L. 52.
All of the authorities, however, to which our attention has been directed, gave application to this principle only in those cases where the master had furnished the dangerous instrumentality. Here the master had furnished the agent with an Iver-Johnson pistol and ammunition for its use. The rules of the company required that he keep the pistol in good condition, and that the firearms so furnished should be left at the office of the company at the end of the route, and forbid the use of any ammunition other than that furnished by the express company. The rules also contain requirements to prevent the accidental discharge of firearms, among them, to the effect that if Colt revolvers are furnished, the employé must leave an empty chamber under the handle, likewise with a Smith 
Wesson revolver, the cylinder of which must remain stationary when the hammer is down; but as to an Iver-Johnson revolver (such as was furnished the agent in the instant case) it is stated that it may be used with safety loaded to full capacity. There are also provisions for target practice under certain circumstances, and necessary appliances for cleaning firearms.
In the instant case the pistol discharged was not the one furnished by the company, and, having furnished the agent with a pistol and ammunition, there is nothing in this record indicating any reason for the company to anticipate the need by the agent of any other weapon. If the pistol furnished by the company was not in good working condition, it was the result of the neglect of the agent, and a violation of his duty — it merely needing the attention which the rules required be given by the agent.
We do not think the case of Ga. Pac. Ry. v. Propst, 83 Ala. 518,3 So. 764, cited by counsel for appellee, tends to a contrary conclusion. There it was held the jury was authorized to infer that the conductor who had charge of the train possessed implied authority to engage plaintiff as a brakeman, an emergency existing to that end. Here the defendant furnished the agent with a proper instrumentality, of its own selection. That *Page 352 
the company should make the selection thereof in such cases is readily seen to be an important factor, and is also indicated by the rules of the company. It clearly could not be said that such an emergency had been shown as to be reasonably anticipated by the company from the mere fact that the agent had failed to properly clean the instrument furnished by the company.
We are therefore not persuaded that the principle contended for by the appellee concerning the custody of a dangerous instrumentality furnished by the master should be further extented so as to embrace such a case as that here involved, where the instrumentality was that of the agent himself, as to the use of which the master was without notice or knowledge, and any necessity for which was not to be reasonably anticipated.
We have therefore reached the conclusion that the plaintiff has failed to make out a case for submission to the jury, and that the affirmative charge should have been given.
Let the judgment be reversed, and the cause remanded.
Reversed and remanded.
All the Justices concur.